Citation Nr: 1427038	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  10-43 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1969 through March 1971.  The Appellant is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision April 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).

In July 2013, the Appellant did not appear for a hearing rescheduled at her request. 

In January 2014, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The Veteran died in July 1996 and the cause of death on the death certificate was listed as "pending."

2.  During his lifetime, the Veteran's service-connected disability ratings were: residuals of a shell fragment wound of the right hand with a fracture of the index finger, residuals of a shell fragment wound of the left knee with retained foreign body, and residuals of a shell fragment wound of the right groin; the combined rating for the service-connected disabilities was 20 percent. 

3.  A service-connected disability, singly or jointly with another 
disability, did not cause or contribute to the cause of death and a service-connected disability did not hasten the Veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the Veteran's cause of death have not been met.  38 U.S.C.A. §§ 1110, 1310, 5107(b)  (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

The VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473   (2006). 







In a claim for cause of death, notice under 38 U.S.C.A. § 5103(a) must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his death, (2) an explanation of the evidence and information required to substantiate the claim based on a previously service-connected condition, and (3) an explanation of the evidence and information required to substantiate the claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342   (2007). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a) , must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre- and post- adjudication VCAA notice by letters, dated in January 2009 and in April 2014. 

As for the content and the timing of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183   (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370   (2002) (identifying the document that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent of pre-adjudication VCAA notice); and of Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007) (notice regarding elements of a claim of service connection for the cause of the Veteran's death, where the Veteran did not have any service-connected disability at the time of death). 





To the extent VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided content complying VCAA notice the claim was readjudicated, as evidenced by the supplemental statement of the case in May 2014.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained the Veteran's service treatment records and VA records. 

In the remand in January 2014, the Appellant was asked either to submit or to authorize VA to obtain on her behalf a copy of any amended death certificate and the report of the final hospitalization at a private hospital.  The Appellant has not responded.  As the evidence cannot be obtained without the Appellant's cooperation and as there are no other records to obtain, the Board concludes that no further assistance to the Appellant in developing the facts pertinent to the claim is required to comply with the duty to assist.  

As there is no suggestion of an association between the cause of the Veteran's death and a service-connected disability, singly or jointly, and as the cause of death is unknown, a VA medical opinion is not necessary to decide the claim.  38 C.F.R. § 3.159 (c)(4) 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Principles of Service Connection for Cause of Death

When a Veteran dies from a service-connected disability, the Veteran's surviving spouse is entitled to dependency and indemnity compensation.  38 U.S.C.A. § 1310.  

A claim by a surviving spouse for compensation or dependency and indemnity compensation shall also be considered to be a claim for death pension and accrued benefits.  38 C.F.R. § 3.152 (a). 

A death will be considered to result from a service-connected disability when the evidence establishes that a disability that is causally related to service either caused or contributed to the cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

For a service-connected disability to constitute a contributory cause of death, it must be shown to have contributed substantially and materially to the Veteran's death; combined to cause death; aided or lent assistance to the production of death; or resulted in debilitating effects and general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of other disease or injury causing death, as opposed to merely sharing in the production of death.  38 C.F.R. § 3.312. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110.






A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active military service or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. § 1110.  

Generally, to establish entitlement to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so called "nexus" requirement.  All three elements must be proved.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).  

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence. 38 U.S.C.A. § 1154(a).  As the Veteran was wounded in combat, the provisions of 38 U.S.C.A. § 1154(b) apply. 




Under 38 U.S.C.A. § 1154(b), as the Veteran was in combat, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease.  So long as the evidence is consistent with the circumstances, conditions or hardships of such service, the fact that there is no official record of such incurrence or aggravation in such service is of no consequence.  38 U.S.C.A. § 1154(b).

The presumption afforded under 38 U.S.C.A. § 1154(b) deals only with the question of whether a particular disease or injury was occurred in service, that is, what happened then, and not the question of either a present disability or nexus to service, as to both of which competent evidence is required.  Stated differently, evidence of a present disability and a nexus to service is still required to establish service connection.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible. Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible. "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 






If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369   (2005). If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b) .

Evidence

According to the death certificate on July 8, 1996, the Veteran died in an emergency room at a private hospital.  The Veteran was 47.  The immediate cause of death was listed as "pending."  No other condition was listed as contributing to the cause of death.  The death certificate was signed by a coroner.  An autopsy was not performed.  

At the time of the Veteran's death, service connection was in effect for: residuals of a shell fragment wound of the right hand with a fracture of the index finger, rated 10 percent, residuals of a shell fragment wound of the left knee with retained foreign body, rated 10 percent, and residuals of a shell fragment wound of the right groin, rated noncompensable.  The combined rating was 20 percent.

The Veteran's DD Form 214 shows that he served twelve months in Vietnam.  The service treatment records show that in October 1969 the Veteran was wounded in action by grenade fragments.  The wounds were to the right hand, left knee, and right groin. 




After service VA records show that in May and June 1991 the Veteran was treated of alcoholism.  In February 1996, he was treated for alcohol dependence and cannabis dependence.  In June 1996 from the 22nd to the 25th, the Veteran was treated for alcohol dependence.  

Medical history included hepatitis, arthritis of the hands and ankles, hernia, anal fissure, and hypertension.  There was no history of psychiatric illness. 

Analysis

A claim by a surviving spouse for compensation or dependency and indemnity compensation shall also be considered to be a claim for death pension and accrued benefits.  38 C.F.R. § 3.152(a). 

In September 1996, the Appellant was granted nonservice-connected pension benefits.  In March 1998, the RO denied accrued benefits as there was no claim that was still pending at the time of the Veteran's death in July 1996.  After the Appellant was notified of the adverse determination and of her appellate rights she did not appeal the denial of accrued benefits.  And as the Veteran was not receiving, or entitled to receive compensation for service-connected disability that was rated totally disabling for a continuous period of at least 10 years immediately preceding death, there is no factual or legal basis for dependency and indemnity compensation under 38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.

The Appellant does assert that there is a possibility that the Veteran's death was related to service, including service-connected disabilities, and that the "pending" cause of death raises a reasonable doubt about the cause of death.




As for the Appellant's assertions, the Appellant as a lay person, is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  A simple medical condition is one capable of lay observation.  Jandreau, at 1377.  As a lay person, the Appellant is also competent to offer an opinion on a simple medical condition, that is, one capable of lay observation.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159, see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau, at 1377. 

On the question of whether the service-connected disabilities, residuals of fragment wounds of the right hand, the left knee, and the right groin, singly or jointly, caused or contributed to the cause of the Veteran's death, the cause of death on the death certificate was listed as "pending" and efforts by VA to obtain an amended certificate from the Appellant have been unsuccessful. 





As the cause of death is not known, the Appellant's assertion that there is a possibility that the Veteran's death was related to service, including service-connected disabilities, is an inference or opinion, rather than a statement of fact.  As such an inference or opinion falls outside the realm of common knowledge of a lay person, that is, not capable of lay observation, an inference based on what is not personally observable cannot be competent lay evidence.  And no factual foundation has been established to show that the Appellant is otherwise qualified through specialized education, training, or experience to offer an opinion on whether the service-connected disabilities, singly or jointly, caused or contributed to the cause of the Veteran's death.

To the extent that the Appellant's statements are offered as proof of causation or contributory causation, the lay statements are not competent evidence and cannot be considered as evidence favorable to the claim.

As for the Appellant's suggestion that there is a possibility that the Veteran's death was related to service, including service-connected disabilities, a "possibility" of causation is too speculative.  And service connection may not be based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102; see Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in the term of "may" [the equivalent of possible] also implies "may or may not" and is too speculative to establish a medical nexus).

Since the Appellant's lay opinion is not competent evidence, competent medical evidence to support the claim is required.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or opinion. 38 C.F.R. § 3.159.




The Appellant has not submitted a medical diagnosis or opinion relating the Veteran's death to an injury, disease or event in service or to service-connected disabilities, singly or jointly.

For these reasons, the preponderance of the evidence is against the claim that the Veteran's death was caused by a service-connected disability or that service-connected disabilities, singly or jointly, contributed to the cause of death and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


